Citation Nr: 0505319	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  02-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
condition, to include osteoarthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.
 
This matter is before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
While the March 2002 RO decision reflects that the RO 
implicitly reopened the claim for service connection for a 
back disability and then denied it on the merits, the 
subsequently issued statement of the case shows that the RO 
denied the claim to reopen by finding that no new and 
material evidence had been received.  

In a February 2003 statement submitted by the veteran, he 
indicated that he was seeking service connection for 
additional disabilities, to include diabetes mellitus, weak 
ligaments and poor circulation.  The RO has not addressed 
these claims.  Accordingly, the Board refers this matter to 
the RO for appropriate action.

In the decision below, the Board reopens the claim for 
service connection for a back condition, to include 
osteoarthritis of the lumbar spine.  The reopened claim for 
service connection for a back condition, to include 
osteoarthritis of the lumbar spine, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  An unappealed RO decision in June 1960 denied the 
veteran's claim for service connection for a back disability.

2.  The evidence submitted since the last final decision of 
June 1960 includes medical evidence of a diagnosis of severe 
osteoarthritis of the thoracolumbar spine; additional 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial; and it 
is significant enough that it must be considered in order to 
fairly decide the merits of the claim.




CONCLUSION OF LAW

1.  The June 1960 RO determination that denied a claim for 
service connection for a back condition is final.  38 
U.S.C.A. § 7105 (West 2002);  38 C.F.R. §§ 3.104, 20.1103 
(2004).  

2.  Evidence received since the June 1960 RO rating decision 
denying service connection for a back condition is new and 
material; accordingly, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  
 
In the present case, the Board reopens the claim for service 
connection for a back condition, to include osteoarthritis of 
the lumbar spine.  Under these circumstances, which are only 
of benefit to the claim, there is no prejudice to the veteran 
in adjudicating the application to reopen without further 
discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The reopened claim is further addressed in the 
remand below.

New and Material Evidence

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004).  The appellant's 
application to reopen his claim was filed before August 29, 
2001; consequently, the former version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2001) provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.   

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 

An RO decision in February 1960 granted service connection 
for a superficial scar of the back and rated it zero percent 
under a skin code (38 C.F.R. § 4.118, Diagnostic Code 7805).  
In the same decision, the RO denied service connection for a 
back disability other than the scar.  The veteran appealed 
for the assignment of a compensable rating for his back scar, 
which was denied by the Board in March 1960.  Following the 
receipt of additional medical evidence, which showed a 
diagnosis of a back disability (myositis) that was not 
previously of record, the RO reopened the veteran's claim for 
service connection in June 1960, but denied it on the merits 
on the basis of an absence of medical evidence of a nexus 
between a current diagnosis and service.  Subsequent 
statements submitted by the veteran were construed as a 
reopened claim for a compensable rating for a back scar and a 
claim for entitlement to compensation for additional back 
disability due to VA treatment under the provisions of 
38 U.S.C.A. § 351 (now § 1151).  In a June 1962 decision, the 
Board denied the veteran's appeal for a compensable rating 
for a scar of the back.  In that decision, the Board 
determined that the only service-connected residual of an in-
service back injury was an asymptomatic scar.  The Board 
remanded the claim for compensation for additional back 
disability due to VA treatment for additional development.  
Following that development, a September 1962 Board decision 
denied the appeal for that benefit.  The RO construed a 
subsequently received application for compensation submitted 
by the veteran and received in December 1962 as a claim for a 
compensable rating for a back scar; that claim was denied by 
an RO decision in July 1964.  In view of the foregoing, the 
Board finds that the last final decision on the question of 
service connection for a back disability (other than a scar) 
was the RO decision in June 1960.

The evidence on file at the time of the June 1960 RO decision 
included the veteran's service medical records, which showed 
that he complained of low back pain in December 1953 and of a 
laceration to his back on April 1954.  The veteran's 
separation examination was negative for any abnormal findings 
regarding his back.  

Post-service VA reports from 1959 showed that the veteran was 
treated for back pain.  At the time, he was diagnosed with 
mysositis, placed in a cast and advised to use a supporting 
belt.  He provided a history of  back pain originating in 
1954.  Other post-service medical records indicated that the 
veteran continued to experience and receive treatment for 
back pain after 1959.  An April 1960 private post-service 
medical report diagnosed the veteran with myositis, lumbar, 
chronic.  These reports recorded a history of pain relating 
to an in-service accidental injury that allegedly occurred in 
1954.  

The evidence received since the June 1960 RO decision noted 
above includes an April 1964 VA examination report, which 
included the veteran's complaints of pain in his back and 
stiffness of the neck as related to a 1954 in-service injury 
and aggravated by post-service VA medical treatment received 
in 1959.  That examination report was negative for any 
objective findings regarding the veteran's back condition.  
Instead, the VA examiner diagnosed the veteran with 
persecution complex and recommended psychiatric treatment.  

A July 2002 post-service private medical report includes a 
notation of X-ray evidence of severe osteoarthritis of the 
spine.  There is no evidence in the file that the veteran had 
been previously treated or diagnosed with this condition.  
The report also noted two slipped discs in his lower back and 
a faint two centimeter healed wound over his left scapula, 
which allegedly corresponded to a laceration to the that 
region during the Korean war in 1953.  The veteran also 
submitted a statement in December 2003, wherein he indicated 
that additional medical records existed that supported his 
claim, but he was unable to obtain the evidence because he 
lacked the financial resources.  

The Board finds that the July 2002 medical record that 
contains a diagnosis of osteoarthritis of the spine is new 
and material evidence.  The additional evidence in question 
was not previously submitted to agency decisionmakers and it, 
in connection with evidence previously assembled (namely, the 
veteran's repeated assertions that his back condition 
originated during service as a result of an accidental injury 
to his back), bears directly and substantially upon the 
specific matter under consideration.  It is neither 
cumulative nor redundant, and it is so significant that it 
must be considered in order to fairly decide the claim.  38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The purpose behind the VA definition in effect at the 
time the veteran filed his claim is not to require the 
claimant to demonstrate that the new evidence would probably 
change the outcome of the claim; rather it emphasizes the 
importance of a complete record for evaluation of the 
claimant's claim.  Id.  Accordingly, the claim for service 
connection for a back condition, to include osteoarthritis of 
the thoracolumbar spine, is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a back condition, to include 
osteoarthritis of the thoracolumbar spine, is reopened; the 
appeal is granted to this extent only.


REMAND

The veteran's reopened claim for service connection for a 
back disability (other than a scar), to include 
osteoarthritis of the thoracolumbar spine, must be remanded 
to the RO for adjudication on the merits.  In Bernard v. 
Brown, 4 Vet. App. 384 (1993), the United States Court of 
Veterans Appeals held that before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by being denied those 
opportunities.  To ensure the veteran has the opportunity to 
submit evidence and argument to support his claim it must be 
remanded to the RO for de novo review.  The Board also finds 
that further development is necessary to comply with the VA's 
duty to notify and assist prior to adjudication on the 
merits. 

While the recently submitted post-service private medical 
report of July 2002 is sufficient to reopen the veteran's 
claim, it is the Board's judgment that, in light of the 
absence of medical evidence of a diagnosis of a back 
condition during service or for several years thereafter, and 
the veteran's contention that there are additional post-
service medical records that support his claim, a medical 
evaluation that includes an opinion based upon a review of 
all of the relevant evidence of record, to include all in-
service medical records, and VA and private post-service 
medical records that are in the file and that may yet be 
obtained, is warranted to address the question of whether the 
veteran's current back condition began during or is otherwise 
linked to service.  See 38 U.S.C.A. § 5103(A)(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  The Board finds that, for 
the aforementioned reasons, the RO must schedule a VA 
examination that includes a nexus opinion.  38 5103(A)(d); 
38 C.F.R. § 3.159(c)(4). 

Accordingly, this case is REMANDED for the following action:
 
1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for a back condition, to 
include osteoarthritis of the 
thorocolumbar spine, of the impact of the 
notification requirements on the claim.  
 
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim, specifically 
to include all service medical records in 
his possession (or copies thereof) and 
any evidence of medical care dating from 
his period of active service to the 
present that may relate his current back 
condition to his period of active 
service.
 
2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination for the purpose 
of determining the nature, etiology and 
approximate onset date of any back 
conditions that may currently be present, 
to include osteoarthritis of the 
thorocolumbar spine.
 
The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the service medical 
and post-service medical records.  

Following a review of all of the relevant 
medical records in the claims file, to 
include the medical records identified by 
the veteran, his service medical records, 
normal separation examination and the 
1959 VA post-service medical records, 
obtaining a history from the veteran, a 
physical examination, and any tests that 
are deemed necessary, the examiner is 
requested to opine whether it is at least 
as likely as not  (50 percent or greater 
probability) that any back condition that 
is currently present, to include 
osteoarthritis of the thorocolumbar 
spine, began during or within one year of 
service or is otherwise linked to any 
incident of active duty.  
 
The clinician is also requested to provide 
a rationale for any opinion expressed.
 
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.
 
4.  The RO should readjudicate the issue 
of entitlement to service connection for 
a back condition, to include 
osteoarthritis of the thorocolumbar 
spine, with consideration of all of the 
evidence added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in September 2004.
 
5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a SSOC, 
which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the September 
2004 SSOC.  A reasonable period of time 
for a response should be afforded.
 
Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).







 Department of Veterans Affairs


